IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41090
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

BALDOMERO DURAN, JR.,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-01-CR-375-1
                      --------------------
                         August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Baldomero Duran, Jr., appeals his conviction following his

guilty plea to importing 21 kilograms of marijuana in violation

of 21 U.S.C. §§ 952(a) and 960(b)(4).   Duran argues that §§ 952

and 960 are facially unconstitutional in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000).   He acknowledges that his argument

is foreclosed by this court’s decision in United States v.

Slaughter, 238 F.3d 580, 582 (5th Cir. 2000), cert. denied, 532


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-41090
                               -2-

U.S. 1045 (2001), but raises the issue only to preserve it for

review in the Supreme Court.

     Slaughter applies by analogy to the instant case because the

statutes at issue are similar in structure and content.   One

panel of this court may not overrule another.   See United States

v. Fowler, 216 F.3d 459, 461 (5th Cir.), cert. denied, 531 U.S.

960 (2000).

     The judgment of the district court is AFFIRMED.